PER CURIAM.
Affirmed upon the authority of the rule stated in Lindgren Plumbing Co. v. Doral Country Club, Inc., Fla.App.1967, 196 So.2d 242:
* * * It was within the discretion of the jury to refuse to allow punitive damages, or to allow them in such amount as they determined proper based on the evidence, and on the law as given them in charge by the court.”
See also Florida East Coast Ry. Co. v. McRoberts, 111 Fla. 278, 149 So. 631, 94 A.L.R. 376 (1933); Fisher v. City of Miami, Fla.App.1964, 160 So.2d 57.
Affirmed.